                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


UNITED STATES OF AMERICA

               v.                                            Case No: 7:19mj51

ROBERT KOVACIC



                UNOPPOSED MOTION TO CONTINUE BOND HEARING

       Comes now the Defendant, Robert Kovacic, by counsel, and requests that this Court grant

a brief continuance of his bond hearing, currently set for Monday, June 3, at 2 pm, in support

whereof, counsel states as follows:

   1. Mr. Kovacic was arrested on May 16, 2019 in Roanoke, Virginia under 18 U.S.C. § 3184

       as a fugitive from Bosnia and Herzegovina, based on an arrest warrant issued there on

       June 6, 2014, charging him with a war crime against a civilian.

   2. He had his initial appearance in this Court on May 17, 2019, and a bond hearing was set

       for June 3, 2019 at 2 pm in this court. Because his prior counsel at the Federal Defender’s

       Office will be unavailable in the coming weeks, the undersigned noted her appearance as

       his attorney on May 21, 2019.

   3. Because of the unique nature of extradition proceedings, the age of the alleged events in

       the complaint, which date to 1995, and the need to obtain further information regarding

       Mr. Kovacic’s medical history, counsel requires additional time to obtain evidence

       related to the special circumstances justifying the grant of bond in this case. See Wright v.

       Henkel, 190 U.S. 40, 63 (1903) (noting the court’s inherent authority to grant bail in

       cases of foreign extradition where special circumstances justifying bail exist).




 Case 7:19-mj-00051-RSB Document 15 Filed 05/30/19 Page 1 of 3 Pageid#: 173
   4. Counsel has communicated with Assistant United States Attorney Anthony Giorno, the

       government has no opposition to a continuance.

Wherefore, Mr. Kovacic, by counsel, requests that the Court grant a continuance of his bond

hearing set for June 3, 2019.


                                                   Respectfully submitted,

                                                   ROBERT KOVACIC


                                                   By Counsel

                                                   s/ Erin Trodden
                                                   Erin Trodden
                                                   Asst. Federal Public Defender
                                                   VSB No. 71515
                                                   116 N. Main St., Room 305
                                                   Harrisonburg, VA 22802
                                                   Tel: (434) 220-3396
                                                   Erin_trodden@fd.org




 Case 7:19-mj-00051-RSB Document 15 Filed 05/30/19 Page 2 of 3 Pageid#: 174
                           CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the following: counsel of record; and I hereby certify that I have
mailed by United States Postal Service the document to the following non-
CM/ECF participants: none.


                                             s/ Erin Trodden




 Case 7:19-mj-00051-RSB Document 15 Filed 05/30/19 Page 3 of 3 Pageid#: 175
